Citation Nr: 0025904	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left foot 
disorder.  

2.  Entitlement to an increased rating for the service-
connected chronic recurrent tension headaches, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to October 1981.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1996 decision of the RO.  

In an April 1999 decision, the Board found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim for service connection for a bilateral foot 
disorder.  The case was remanded for additional development 
and de novo review. 

As the RO granted service connection for a right foot 
disorder in a January 2000 decision, the only issues 
remaining before the Board for appellate review are those 
stated on the preceding page of this document.  







REMAND

The veteran asserts that he currently has a left foot 
disorder due to service. Inasmuch as the service medical 
records show that the veteran had inservice treatment 
including an osteotomy for left foot problems, and the post-
service medical records show a long history of complaints of 
left foot problems since service, as well as objective 
evidence consistent with the veteran's account of a history 
of bilateral foot problems since service, the Board finds 
that the claim is well grounded.  

In the Board's April 1999 Remand, the RO was instructed to 
arrange for VA examinations in order to determine the nature 
and likely etiology of the veteran's claimed bilateral foot 
disorder and to evaluate the current severity of the 
veteran's service-connected chronic recurrent tension 
headaches.  (Inasmuch as the RO has granted service 
connection for a right foot disorder, the remand instructions 
regarding that issue are no longer of concern.)  
Specifically, with respect to the foot disorder, the VA 
examiner was requested to "express an opinion as to the 
medical probability that the veteran is currently suffering 
from bilateral foot disability due to disease or injury 
incurred in or aggravated by service."  

Regarding the headaches, the VA examiner was requested to 
comment on "the severity of the headache manifestations and 
offer an opinion as to whether they are very frequently 
completely prostrating and prolonged so as to produce severe 
economic inadaptability."  

The VA examiners, however, did not provide the requested 
opinions.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Thus, these issues must be remanded 
again for compliance with the previous remand instructions.  

Finally, it appears that the file does not contain any VA or 
private records of treatment for headaches or a left foot 
disorder since 1996.  As the case must be remanded for other 
reasons, the RO should contact the veteran and attempt to 
secure any additional outstanding medical records.  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for his 
claimed left foot disability and for his 
service-connected tension headaches.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers.  All records obtained should 
be associated with the claims folder.  

2.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the nature and likely 
etiology of his claimed left foot 
disability.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examinations.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluations of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiner 
express an opinion as to the likelihood 
that the veteran has a current left foot 
disability due to surgery performed in 
service or other disease or injury which 
was incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records on file, and include the factors 
on which the opinion is based.  

3.  The RO should schedule the veteran 
for a special VA examination in neurology 
to determine the severity of his service-
connected tension headaches.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the 
examinations.  The examiner should elicit 
from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluations of the claimed 
conditions.  Based on the review of the 
case, it is requested that the examiner 
not only comment on the severity of the 
headache manifestations, but also that 
he/she specifically provide an opinion as 
to whether the headache attacks are very 
frequently completely prostrating and 
prolonged so as to produce severe 
economic inadaptability.  The examiner 
should be informed that this information 
is essential for the VA to use in 
accurately rating the veteran's service-
connected disorder.  The examination 
reports should reflect review of 
pertinent material in the claims folder, 
including the medical records on file, 
and include the factors on which the 
opinion is based.  

4.  Then, the RO should conduct any 
additional indicated development and 
readjudicate the issues remaining on 
appeal on a de novo basis.  If the 
benefits sought on appeal are not 
granted, the veteran should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 6 -


